United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50998
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRY HAYES ESTES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-03-CR-39-2
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Terry Hayes Estes pleaded guilty pursuant to a written plea

agreement to the manufacture of methamphetamine, and he was

sentenced to 235 months’ imprisonment, three years’ supervised

release, a $1,000 fine, and a $100 special assessment.

     Estes argues on appeal that he was improperly sentenced

because the district court erred in calculating the amount of

methamphetamine involved.   Estes’s arguments concern the amount


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50998
                                  -2-

of methamphetamine contained in items seized at his home and at

the home of Robert Melton.    However, the presentence report

(“PSR”), which was adopted by the district court, based Estes’s

sentence on evidence of Estes’s production of 3.18 kilograms of

methamphetamine during the prior seven months, rather than the

amount of methamphetamine seized at the two residences.    Because

Estes has failed to brief the issue whether the use of the 3.18

kilograms in determining his sentence was accurate, the issue is

deemed abandoned.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Furthermore, to the extent that Estes does argue that he was

not responsible for the 3.18 kilograms of methamphetamine

attributed to him, the district court did not clearly err in

relying on information contained in the PSR because Estes did not

meet his burden of proving that the information was “materially

untrue, inaccurate or unreliable.”    See U.S.S.G. § 1B1.3; United

States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995); United States

v. Rogers, 1 F.3d 341, 344 (5th Cir. 1993).

     AFFIRMED.